—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about May 8, 1997, which denied plaintiffs motion for a default judgment and granted defendants’ cross motion to dismiss the complaint for lack of jurisdiction, unanimously affirmed, without costs.
*434Plaintiff concedes that since defendants were no longer domiciled or residing in New York when the action was commenced, no traditional or long-arm basis exists for asserting jurisdiction in this action arising out of an out-of-State accident, but argues that defendants’ failure to notify the Department of Motor Vehicles of the postaccident changes in their addresses, as required by Vehicle and Traffic Law § 505 (5), estops them from denying their residences at the New York addresses produced by defendant driver at the scene of the accident for both herself and defendant owner of the vehicle (citing, inter alia, Sherrill v Pettiford, 172 AD2d 512). This argument was rejected by the IAS Court on the ground that plaintiff never attempted to serve defendants at such New York addresses. We agree. There can be no estoppel without detrimental reliance (compare, supra; see, Lynn v Lynn, 302 NY 193, 205). Concur— Ellerin, J. P., Nardelli, Tom and Andrias, JJ.